ORDER
Per curiam:
Lisa Loesch (“Loesch”) appeals the judgment of the Circuit Court of Cole County, Missouri, finding her guilty of felony driving while intoxicated, section 577.010, and third-degree assault of a law enforcement officer, section 565.083. Following a jury trial, Loesch was sentenced to two years’ imprisonment for driving while intoxicated and thirty days for assault of a law enforcement officer, sentences to run concurrently. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).